Argued January 7, 1925.
This is an appeal from the refusal to enter judgment for want of a sufficient affidavit of defense. After reading the statement of claim, the affidavit, and the amendment thereto, we cannot say it is "clear and free from doubt" that the court below erred in the order complained of; and, following the usual course (Brown v. Unger, 269 Pa. 471, 472; Mancia v. Marquette N. Fire Ins., 280 Pa. 174, 176), we shall not discuss the facts or the applicable rules of law until called upon so to do after an opportunity is had to develop the former at trial. See Girsh v. Rolland, 282 Pa. 327, decided contemporaneously herewith.
The appeal is dismissed.